AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


             Commonwealth of Virginia, et al.                  )
                              Plaintiff                        )
                                 v.                            )      Case No.     20-cv-00242
                       David S. Ferriero                       )
                              Defendant                        )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          State of Illinois                                                                                              .


Date:          01/30/2020                                                             /s/ Christopher G. Wells
                                                                                         Attorney’s signature


                                                                            Christopher G. Wells (IL Bar No: 6304265)
                                                                                     Printed name and bar number
                                                                               Office of the Illinois Attorney General
                                                                                 100 W. Randolph St., 12th floor
                                                                                         Chicago, IL 60601

                                                                                               Address

                                                                                       cwells@atg.state.il.us
                                                                                            E-mail address

                                                                                          (312) 814-3000
                                                                                          Telephone number

                                                                                          (312) 814-5024
                                                                                             FAX number
